Citation Nr: 9912336	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for avitaminosis, irritable 
bowel syndrome and peripheral neuropathy.


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had certified service in the Philippine 
Commonwealth Army from August 3, 1945 to June 30, 1946.  The 
Service Department certified the veteran's Prisoner of War 
(POW) internment status from April 10, 1942 to September 26, 
1942.

This appeal arose from a July 1995 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for avitaminosis, irritable bowel syndrome and 
peripheral neuropathy.

The veteran's claims, with respect to entitlement to service 
connection for avitaminosis, irritable bowel syndrome and 
peripheral neuropathy, had been previously submitted as a 
reopened October 1989 claim as a former POW under the 
provisions of Public Laws 97-37 and 100-322, and denied by RO 
rating action of May 1990.  The Board of Veterans' Appeals 
(Board) notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for a POW 
presumptive condition may be based upon facts occurring since 
any prior final denial of the claim.  Therefore, it is not 
subject to the requirement that the claimant present new and 
material evidence.  Suttman v. Brown, 5 Vet. App. 127 (1993).  
As such, the veteran's claims presently before the Board on 
appeal shall be considered and reviewed on a de novo basis.    
  
 
FINDING OF FACT

The veteran has not provided competent medical evidence of 
the incurrence or aggravation of avitaminosis, irritable 
bowel syndrome and peripheral neuropathy, while in service or 
to a compensable degree at anytime after his discharge from 
service.


CONCLUSION OF LAW

Avitaminosis, irritable bowel syndrome and peripheral 
neuropathy were not incurred in or aggravated by service nor 
may such disorders be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service incurrence will be presumed for certain diseases, 
including avitaminosis, irritable bowel syndrome and 
peripheral neuropathy disease, when manifest to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   In the case of a 
former POW, the law also provides that certain diseases, such 
as avitaminosis, irritable bowel syndrome and peripheral 
neuropathy disease will be presumed to have been incurred in 
service if the disease is manifest to a compensable degree at 
any time after service.  38 C.F.R. § 3.309(c).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  

The term "service connection" refers to proof of incurrence 
or aggravation of disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  38 
U.S.C.A. § 1154(b) addresses the question of whether a 
particular disease or injury was incurred or aggravated in 
service, not the questions of whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  Id. at 507; see Collette 
v. Brown, 82 F.3d 389 (1996). 


BACKGROUND

The veteran's August 1945 examination reveals no pertinent 
abnormalities.

The veteran's Affidavits for Philippine Army Personnel, dated 
May 1946 and December 1946 disclose no record of wounds or 
illnesses while under military control.

The veteran's June 1946 examination prior to discharge 
reveals no pertinent abnormalities.

The RO submitted an August 1985 letter to the veteran 
pertaining to POW benefits under Public Law 97-37.

The record shows that in February 1986, the service 
department confirmed the veteran's period of service, 
including his Prisoner of War "POW" status from April 10, 
1942 to September 26, 1942, and a "missing" status from 
April 9, 1942 to April 9, 1942, with unit awaiting formal 
surrender.  From September 27, 1942 to April 15, 1943 the 
veteran was engaged in civilian pursuits, not engaged in 
military activities.  The veteran had no recognized guerrilla 
service; no casualty status from 27 September 1942 to August 
2, 1945; and regular Philippine Army service from August 3, 
1945 to June 30, 1946. 

A February 1986 Republic of Philippines Certification 
references paragraph 5 of the veteran's PA AGO F-23, which 
did not show any indication of wound or illness incurred 
during military service.

The veteran's July 1986 VA examination did not reveal any 
medical evidence of current disability due to nutritional 
deficiencies forced labor, or inhumane treatment while the 
veteran was a POW.

Dr. C. R. B., a private examiner, submitted a February 1990 
Medical Certification of the veteran's treatment and 
included, in pertinent part, diagnoses of avitaminosis, 
irritable bowel syndrome and peripheral neuropathy.  
Treatment dates or records were neither indicated nor 
provided.  There were no findings disclosing the level of 
disability produced by these disorders at any time.

During the veteran's April 1990 VA examination, the veteran 
reported by history occasional abdominal pain and irregular 
bowel movements.  The examiner's diagnoses, in pertinent 
part, included no evidence of avitaminosis; no peripheral 
neuropathy and no nervous system dysfunction.  The 
examination report form also lists irritable bowel syndrome 
without additional notations in block 44, "Remarks," and 
this appears to be intended as a continuation of the list of 
diagnoses.  A review of the examination report reveals no 
findings disclosing the level of disability produced by 
irritable bowel syndrome at any time.

The veteran submitted a May 1995 request to reopen his claim, 
and included new claims of entitlement to service connection 
for avitaminosis, irritable bowel syndrome and peripheral 
neuropathy.

The veteran underwent a June 1995 VA systemic conditions 
examination, during which time no evidence of avitaminosis or 
irritable bowel syndrome was present or shown.  The June 1995 
VA examination included an examination of the veteran's 
peripheral nerves, which revealed no evidence of peripheral 
neuropathy.

Dr. B. submitted a May 1995 Medical Certification of the 
veteran's treatment, and included pertinent diagnoses of 
avitaminoses, irritable bowel syndrome and peripheral 
neuropathy (e.g. numbness and weakness of arms or legs).  No 
records of treatment were provided, nor were there any 
findings disclosing the current or past level of disability.  

The RO submitted a February 1997 letter to the veteran 
pertaining to the veteran's claimed conditions as a POW, 
including avitaminosis, irritable bowel syndrome and 
peripheral neuropathy.  The RO provided an explanation of the 
type of evidence needed, and further referenced the veteran's 
service records and medical certifications provided by Dr. 
B., with respect to his submission of diagnoses without 
laboratory tests, diagnostic test results or description of 
actual physical examination.  The RO enclosed a copy of VA 
Form 21-4142.

Dr. B. submitted a record of Laboratory services dated March 
1997.  The record reveals result of the veteran's urinalysis 
at the age of 80.  Dr. B. also provided a March 1997 Medical 
Certificate of treatment, which included pertinent diagnoses 
of avitaminosis, irritable bowel syndrome and peripheral 
neuropathy (e.g. numbness and weakness of arms and legs).  
Once again no records of treatment were provided, nor were 
there any findings as to current or past levels of 
disability.

The RO submitted a May 1997 letter to Dr. B. pertaining to 
reported treatment provided to the veteran for claimed 
disabilities.  The RO italicized, "It is requested that you 
provide us with all original treatment records pertaining to 
the care that you rendered for [the claimant]."

The RO submitted a May 1997 letter to the veteran, which 
referenced their attempts to obtain records of treatment 
provided to the veteran and the veteran's responsibility 
thereof.  

Dr. B. submitted a June 1997 Medical Certificate, which, in 
pertinent part, indicated that the veteran was suffering from 
numbness and tingling on both hands and feet and diagnosed as 
having peripheral neuropathy and was still suffering from 
this disease; avitaminosis was diagnosed immediately after 
the war; and the veteran complained of dysuria, dribbling of 
urination and urinary claudication, accompanied by moderate 
fever, pain on both lumbar region, anorexia, insomnia and 
general body weakness, and he was diagnosed as having acute 
pyelonephritis.  The examiner further noted that proper 
medication was given, but the veteran needed a few months of 
treatment, from March 1997 up to May 1997, barring no 
complications.  A hand-written report, dated December 1996 
was also provided, apparently relating to an EKG.  Most of 
the entries are illegible entries with the exception of sinus 
bradycardia.  The note was signed with one illegible letter.  
Chest X-ray results, dated December 1996, was also provided, 
with noted diagnoses of atheromatous aorta, and humping of 
the right hemidiaphragm.

The veteran then underwent a March 1998 VA examination, 
during which time the examiner reported his review of the 
veteran's claims file, including the veteran's May 1995 VA 
examination.  With respect to the veteran's medical history 
of subjective complaints of chest pains, epigastric pain and 
joint pains, and the veteran could not recall the date of 
symptom onset, or diagnosis.  The veteran was not taking 
medication.  Objective findings included no residuals of 
dysentery, malaria.  The report requested the examiner to 
note any residuals of malnutrition.  The only comment by the 
physician was to record that claimant's statement that he had 
a poor appetite for the "past few months."  The examiner's 
diagnoses included no residual evidence of avitaminosis, 
dysentery or malaria.  Malnutrition mild, with etiology 
undetermined, was noted.  Examination of the veteran's 
intestines (large and small) resulted in diagnoses of 
irritable bowel syndrome not evident on this examination and 
malnutrition mild, with etiology undetermined.  Examination 
of the veteran's peripheral nerves resulted in a diagnosis of 
no evidence of peripheral neuropathy.  

VA March 1998 radiographic evidence pertaining to evidence of 
irritable bowel syndrome revealed moderate amounts of air in 
the small and large intestines; no abnormal calcifications, 
mass, or organomegaly were noted.  Barium and air contrast 
examination revealed no significant abnormality in the colon.  
The radiologist included an impression that was essentially 
negative, along with a primary diagnosis of normal.

The veteran then submitted a September 1998 letter, wherein 
he expressed his review of the June 1998 supplemental 
statement of the case; requested a copy of his March 1998 VA 
examination and enclosed a May 1998 Medical Certificate.  The 
May 1988 Medical Certificate, provided by Dr. R. Y., a 
private examiner, noted the veteran's May 1998 diagnosis of 
upper gastrointestinal bleeding, with no operation performed.  
No other entries or notations were provided.


ANALYSIS

The Board initially finds that the veteran has met the 
eligibility requirements for entitlement to benefits as a 
former Prisoner of War (POW) under Public Laws 97-37 and 100-
322.  The provisions of 38 C.F.R. §§ 3.8 and 3.9 provide that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, the Court has held that service 
department determinations as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet.App. 530 
(1992).  Hence, the Board's focus herein addresses the issue 
of the veteran's entitlement to service connection for 
avitaminosis, irritable bowel syndrome and peripheral 
neuropathy on a direct or presumptive basis.

As noted above, the threshold question to be answered is 
whether the appellant has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a).  Although the 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has carefully reviewed all evidence of record in 
this case, and has presumed it to be credible for the limited 
purpose of ascertaining whether the claim is well grounded.  
(Emphasis added).  Having done so, the Board finds the 
appellant's claim of service connection for avitaminosis, 
irritable bowel syndrome and peripheral neuropathy is 
plausible, and therefore is well grounded.  The appellant's 
claimed disabilities are found to be plausible in light of 
the evidence provided by private examiners of record, 
particularly Dr. B.  

According to Medical Certificates from Dr. B., he treated and 
diagnosed the appellant for his claimed disabilities within 
applicable presumptive periods following service discharge.  
The Board again stresses that this presumption of credibility 
applies for the limited purpose of determining whether the 
claim is well grounded.  The Board finds that the veteran 
currently has diagnoses of claimed disorders, and diagnoses 
that, when presumed credible, were rendered within the 
applicable presumptive periods, the presumptive provisions of 
the law are sufficient to supply the necessary nexus between 
current disability and a disease of service origins.  
Therefore, the appellant's claim is well grounded.

However, determinations regarding service connection are to 
be based on review of the entire evidence of record.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 
3.303(a) (1997).  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997), and 
cases cited therein.  Noting the Board's "inherent fact-
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings."  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the weight of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the veteran's case, the Board observes that available 
service medical evidence shows no treatment or diagnosis of 
wounds or illnesses related to the veteran's claimed 
disabilities, including service related examinations on 
August 1945, and a June 1946 physical examination prior to 
discharge.  Further, evidence of the veteran's earliest post-
service treatment date for his claimed disabilities occurred 
approximately forty-four years after his June 1946 discharge 
examination report.
Absent the veteran's certified status as a POW, his ability 
to establish service connection would be virtually nil, as 
the claimed diagnoses were neither manifest in service nor 
are they linked to service by competent medical evidence.  
However, the Secretary has prescribed regulations regarding 
the nature and extent of proof necessary to establish service 
connection for chronic, tropical or POW related diseases.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303, 3.304(e), 
3.307, and 3.309.   In the case of a former POW, the law also 
provides that certain diseases, such as avitaminosis, 
irritable bowel syndrome and peripheral neuropathy, will be 
presumed to have been incurred in service if the disease is 
manifest to a compensable degree at any time after discharge 
or release from active service, even though there is no 
record of these diseases during active service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied. (Emphasis added.)  38 C.F.R. § 3.309(c). 

Medical evidence, competent lay evidence, or both may 
establish the factual basis for service connection.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical onset, causation, 
or diagnosis require competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  If the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) are 
also not satisfied, then the veteran's claim shall fail.

Thus, once a claim has been found to be well grounded, it is 
essential to examine the evidence to weigh its probative 
value.  In this regard, the Board finds that post-service 
diagnoses of avitaminosis, irritable bowel syndrome and 
peripheral neuropathy, provided by Dr. B., are not supported 
by credible evidence of the existence of claimed disorders in 
service or acceptable evidence of such disorders within the 
applicable presumptive period or at any time following 
service discharge, and such reports are therefore of no 
probative value.  

As noted above, the appellant's service medical records 
reveal no evidence of treatment or diagnoses associated with 
his claimed disabilities.  Thereafter, post-service medical 
evidence of record includes numerous private Medical 
Certificates of treatment, primarily provided by Dr. B.  
Collectively, each Medical Certificate enumerated diagnoses 
consistent with the veteran's claimed disorders, and were 
submitted in support of the veteran's claim, none of which 
were supported by any credible medical record, clinical 
record, or treatment file.  At no point did the physician 
record findings that either supported the diagnosis or 
demonstrate that the disability was productive of a 
compensable level of disability.   See 38 C.F.R. § 3.307(b).  
Thus, there are no pertinent records available for 
verification.  The physician's attempt to recount events and 
details that occurred forty-four years prior to when the 
statements were prepared, make the assertions inherently less 
reliable than would be the case if he had any clinical basis 
to consult for specific information.  See Corry v. Derwinski, 
3 Vet. App. 231, 234 (1992). 

Again, the Board notes that "It is the duty of the fact 
finder to determine credibility."  Wilson v. Derwinski, 2 
Vet. App. 16, 20 (1991).  In this regard, the record includes 
VA examinations on July 1986, April 1990, June 1995, and 
February 1998.  The Board's review of findings contained 
therein, and review of the entire evidentiary record does not 
demonstrate that pathology associated with avitaminosis, 
irritable bowel syndrome and peripheral neuropathy manifested 
itself in service or to a compensable degree anytime 
following service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  None of the VA 
examinations contains clinical findings or a medical opinion 
that would satisfy the requirement that a specified disease 
that is presumptively linked to status as a former POW is 
manifest to a compensable degree.  In fact, most of these 
examination expressly indicate there is no clinically 
identifiable disabling manifestation. 

The Board has also considered the provisions of 38 U.S.C.A. § 
1154(b) (West 1991).  This section of law provides that, with 
respect to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary." See also 38 C.F.R. 
§ 3.304(d).  However, section 1154(b) does not establish 
service connection for a combat veteran; it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Section 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).   Thus, 
even if the claimant can be deemed to be a combat veteran 
based only on his status as a former POW, his statements as a 
lay party could not establish probative diagnoses of 
avitaminosis, irritable bowel syndrome and peripheral 
neuropathy during service or at anytime thereafter, and 
therefore could not meet the requirements of 38 C.F.R. §§ 
3.307(b)-(d), and 3.309, in respect to acceptable diagnoses 
of avitaminosis, irritable bowel syndrome and peripheral 
neuropathy.  Thus, his status as a combat veteran is moot on 
the facts of this case and requires no further development.

In sum, the clear weight of the evidence is against the 
appellant's claim for entitlement to service connection for 
avitaminosis, irritable bowel syndrome and peripheral 
neuropathy.  He is not entitled to the presumption of 
soundness, there is no competent and probative evidence 
tending to show the presence of such disorders during the 
appellant's periods of recognized service, nor is there 
acceptable medical evidence of the presence of such disorders 
to a compensable degree at anytime after service separation.  
The Board finds no evidence entitled to any probative weight 
otherwise linking any current disability due to avitaminosis, 
irritable bowel syndrome and peripheral neuropathy to the 
claimant's service.   Under these circumstances, the benefit 
of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for avitaminosis, irritable 
bowel syndrome and peripheral neuropathy is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

